Citation Nr: 0704113	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-23 069	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for depression secondary to 
a service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to June 
1987.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In February 2006, the Board issued a decision that addressed 
9 issues on appeal. The portion of that decision that 
addressed the issue of entitlement to service connection for 
depression secondary to a service-connected disability must 
be vacated as will be explained below.

Since the Board has decided to vacate its February 2006 
decision and that de novo review of the claim is warranted, 
the veteran's April 2006 Motion for Reconsideration, in which 
he submitted the additional VA medical records discussed 
below, is rendered moot.


FINDING OF FACT

Relevant VA medical records predating the Board's February 
15, 2006 decision denying service connection for depression 
secondary to a service-connected disability were not 
considered in the Board's February 15, 2006 decision because 
they were not associated with the veteran's claims file until 
after the Board's February 2006 decision was issued.


CONCLUSION OF LAW

Vacatur of the Board's February 15, 2006 decision on the 
issue of entitlement to service connection for depression 
secondary to a service-connected disability is warranted.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2006).




VACATUR

Board decisions are to be based on the entire record in the 
proceeding and upon consideration of evidence and material of 
record and applicable provisions of law and regulation.  Each 
Board decision shall contain a written statement of the 
Board's findings and conclusions and the reasons or bases for 
those findings and conclusions, on all material issues of 
fact and law presented on the record.  38 U.S.C.A. § 7104.  
In this case, there were relevant VA medical records in 
existence that the Board did not considered in its February 
2006 decision because they were not in the record before the 
Board.  VA is charged with notice of them and their contents, 
however, as they were generated by VA and in its constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
light of Bell, the Board's decision was not based on all 
material evidence of record in violation of 
38 U.S.C.A. § 7104(a).  Under 38 C.F.R. § 20.904(a)(2), since 
there has been a denial of due process, the Board's February 
15, 2006 decision is vacated, upon the Board's own motion.  
38 C.F.R. § 20.904(a)(2).  


ORDER

The Board's February 16, 2006 decision denying service 
connection for depression secondary to a service-connected 
disability is vacated.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



